EXHIBIT 10.1

 

 

 

 

 

FUEL SUPPLY AND MANAGEMENT AGREEMENT

between

ELWOOD ENERGY LLC


and


PEOPLES ENERGY RESOURCES CORP.


dated effective as of May 1, 2002 (the "Effective Date")

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS

 

Page

 

 

ARTICLE I DEFINITIONS

1

ARTICLE II TERM AND DESIGNATED REPRESENTATIVES

6

2.1 Term

6

2.2 Designated Representatives

7

ARTICLE III RESPONSIBILITIES OF FUEL MANAGER

7

3.1 Supply and Delivery of Gas

7

3.2 Contract Management and Administration

8

3.3 Quality of Gas

8

3.4 Compliance

8

3.5 Metering

8

ARTICLE IV RESPONSIBILITIES OF ELWOOD

9

4.1 On-Site Gas Handling Equipment

9

4.2 Notice of Facility Operations

9

4.3 Operation of Facility

9

4.4 Status of Nicor T&B Agreement

9

ARTICLE V PAYMENTS RELATED TO GAS

10

5.1 Payments by Elwood

10

5.2 Payment by Fuel Manager

13

ARTICLE VI OFFSET RIGHTS

14

6.1 Offset Rights

14

ARTICLE VII BILLINGS AND PAYMENT

14

7.1 Information from Nicor Gas

14

7.2 Invoices by Fuel Manager

14

7.3 Records

14

7.4 Interest

15

7.5 Billing Disputes

15

7.6 Days/Business Days

15

ARTICLE VIII AGENCY

15

8.1 Grant of Agency

15

8.2 Limitations on Agency

16

8.3 No Transfers

16

8.4 Obligations of Agent

16

8.5 Notice of Agency

17

ARTICLE IX ADDITIONAL COVENANTS

17

9.1 Assignment

17

9.2 Taxes on Gas

19

9.3 Fuel Manager Guaranty

19

9.4 Elwood Guaranties

19

ARTICLE X DEFAULT AND TERMINATION

19

10.1 Termination of Agency

19

10.2 Termination upon Enforcement Action

19

ii

10.3 Fuel Manager Default

19

10.4 Elwood Default

21

10.5 Release of Obligations

21

ARTICLE XI INDEMNITY

22

11.1 Fuel Manager Indemnity

22

11.2 Elwood Indemnity

23

11.3 Survival

23

ARTICLE XII LIMITATION OF LIABILITY

23

12.1 Limitation of Liability

23

ARTICLE XIII REPRESENTATIONS AND WARRANTIES

24

13.1 By Fuel Manager

24

13.2 By Elwood

24

ARTICLE XIV FORCE MAJEURE

25

14.1 Force Majeure Generally

25

14.2 Definition of Force Majeure

26

14.3 Exclusions from Force Majeure

27

14.4 Extended Force Majeure

27

ARTICLE XV MISCELLANEOUS

27

15.1 Notices

27

15.2 Governing Law

28

15.3 Copies

29

15.4 Non Waiver

29

15.5 Headings

29

15.6 Binding Effect

29

15.7 Severability; Merger

29

15.8 Confidentiality

29

15.9 Disagreements

29

15.10 Survival

30

15.11 Acceptance

30

15.12 Amendment

30

15.13 Counterparts

30

 

 

 

 



Exhibits:

 

 

Exhibit A

Communications Protocol

 

Exhibit B

Fuel Manager Guaranty

 

Exhibit C-1

Elwood Guaranty (Dominion Energy, Inc.)

 

Exhibit C-2

Elwood Guaranty (Peoples Energy Corporation)

 

 

Iii

 

 

FUEL SUPPLY AND MANAGEMENT AGREEMENT

This FUEL SUPPLY AND MANAGEMENT AGREEMENT is made effective as of May 1, 2002,
between ELWOOD ENERGY LLC, a Delaware limited liability company ("Elwood"), and
PEOPLES ENERGY RESOURCES CORP., an Illinois corporation ("PERC" or "Fuel
Manager"). Elwood and PERC are sometimes referred to herein individually as a
"party" or collectively as the "parties."

RECITALS

A. Elwood Energy LLC owns and operates, a nominally 1,350 megawatt gas-fired
power generation facility in Elwood, Illinois (the "Facility"). The Facility is
comprised of nine (9) GE 7FA simple cycle combustion turbines.

B. Elwood has agreed to sell the capacity, energy and ancillary services from
Units 1 through 4 and Unit 9 to Exelon Generation Company, LLC and from Units 5
through 8 to Aquila Energy Marketing Corporation and Utilicorp United, Inc.

C. In connection with securing Gas for the Facility, Elwood has entered into a
Gas Transportation and Balancing Agreement dated as of May 1, 2001, as amended,
with Northern Illinois Gas Company d/b/a Nicor Gas Company ("Nicor Gas" or
"Nicor") (the "Nicor T&B Agreement") under which Nicor Gas will provide
transportation, balancing and storage services for quantities of Gas (as defined
herein) delivered to Nicor Gas or The Peoples Gas Light and Coke Company
("Peoples Gas") for the account of Elwood via the interstate pipeline facilities
of Northern Border Pipeline Company ("NBPL"), Alliance Pipeline Company ("APL")
and Natural Gas Pipeline Company of America ("NGPL") and will redeliver such
quantities to Elwood at the Facility or into storage.

D. Subject to the terms and conditions of this Agreement, Fuel Manager has
agreed to serve as Fuel Manager by taking on the exclusive rights and obligation
to procure, schedule and deliver to Nicor and/or Peoples Gas volumes sufficient
to meet Elwood's requirements for Gas at the Facility, including the management
and administration of the Nicor T&B Agreement and any other agreements of Elwood
specified herein.

ARTICLE I
DEFINITIONS



Whenever capitalized terms appear in this Agreement, they shall have the
meanings set forth below. Capitalized terms used in this Agreement but not
defined in this Article I or elsewhere in this Agreement shall have the meaning
ascribed to such terms in the Nicor T&B Agreement, as applicable:



"0645 Elwood Forecast Burn" shall mean the estimate of Facility Consumption of
Gas for the next Gas Day given by Elwood to PERC in accordance with Exhibit A.

"0700 PERC Forecast Burn" shall mean the estimate of Facility Consumption of Gas
for the next Gas Day given by PERC to Nicor in accordance with Exhibit A, which
shall be deemed to be the Forecast Burn described in the Nicor T&B Agreement
(unless there is a 0915 Revised PERC Forecast Burn) except on Special Days as
provided in Exhibit A.

1

 

"0900 Revised Elwood Forecast Burn" shall mean the sum of (i) the estimate of
Facility Consumption of Gas as contained in the 0645 Elwood Forecast Burn for
the next Gas Day, plus (ii) any additional estimated quantities of Facility
Consumption of Gas for the next Gas Day as derived by Fuel Manager from the
Dispatch Schedule received by Fuel Manager at 9:00 a.m. Central Clock Time in
accordance with Exhibit A (determined as any increased quantity necessary for
Units 5, 6, 7, and 8 collectively compared to the quantity for such units set
forth in or determined from the 0645 Elwood Forecast Burn for such Gas Day).

"0915 Revised PERC Forecast Burn" shall mean the revised estimate of Facility
Consumption of Gas for the next Gas Day given by PERC to Nicor in accordance
with Exhibit A, which shall be deemed to be the Forecast Burn described in the
Nicor T&B Agreement except on Special Days as provided in Exhibit A.

"Affiliate" when used with respect to any Person, means any Person controlling,
controlled by or under common control with such Person. For the purposes of this
definition, the term "controlling" (and, with correlative meanings, the terms
"controlled by" and "under common control with") shall mean the possession of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities or by contract
or agency or otherwise.

"Agent" has the meaning set forth in Section 8.1(a).

"APL" means Alliance Pipeline Company and its successors.

"Btu" means British Thermal Unit, as calculated in the NBPL FERC Gas Tariff.

"Business Day" means any day that is not a Saturday, Sunday or any Federal
Reserve Bank holiday.

"Central Clock Time" means the prevailing time (i.e., Standard Time or Daylight
Savings Time) on any given day in the Central Time zone.

"Communications Protocol" has the meaning set forth in Section 4.2.

"Confidential Information" has the meaning set forth in Section 15.8.

"Critical Day" has the meaning ascribed to it in the Nicor T&B Agreement.

"Default Rate" means a rate of interest equal to the lower of (i) the then
effective prime rate of interest published under "Money Rate" by the Wall Street
Journal, plus two per cent (2%) per annum or (ii) the maximum applicable lawful
interest rate.

"Delivery Point" means the outlet side of the interconnection between Nicor's
meter(s) serving the Facility and Elwood's facilities for receiving Gas from
Nicor.

"Dispatch Schedule" means the hour-by-hour, Unit-by-Unit power requirements
submitted to Elwood by Elwood's power customers by 9:00 a.m. Central Clock Time
on a calendar day prior to the calendar day on which energy is to be delivered.

"Dth" means the quantity of heat energy that is one (1) MMBtu. "Dth/d" shall
refer to the number of Dth per Gas Day.

2

 

"Effective Degree Day" or "EDD" has the meaning associated to it in the Nicor
T&B Agreement.

"Elwood Event of Default" has the meaning set forth in Section 10.4(a).

"Elwood Forecast Differential Quantities" shall mean the difference in the
quantities in the 0900 Revised Elwood Forecast Burn, if one, and the 0645 Elwood
Forecast Burn for a Gas Day.

"Elwood Forecast Variance"

shall be the absolute difference for a Gas Day, expressed in MMBtus, between (i)
the 0645 Elwood Forecast Burn or, if one, the 0900 Revised Elwood Forecast Burn,
plus any Incremental Intraday Quantities agreed upon pursuant to Section 3.1(a),
and (ii) the Facility Consumption for such Gas Day.



"Elwood Guarantor" means the Guarantor under an Elwood Guaranty.

"Elwood Guaranty" and "Elwood Guaranties" have the meanings set forth in Section
9.4.

"Facility" has the meaning set forth in Recital A.

"Facility Consumption"

means the actual amount of Gas consumed by the Facility during a Gas Day.



"FERC" means the Federal Energy Regulatory Commission or any successor to that
agency.

"FERC Gas Tariff"

means the FERC-approved tariff, as it may be revised from time-to-time, of the
interstate pipeline on which Gas is being transported.



"Firm" means that a party may interrupt or not schedule service only for reasons
of force majeure or non-performance by the other party.

"Force Majeure" has the meaning set forth in Section 14.2(a) as to Elwood and
has the meaning set forth in Section 14.2(b) as to Fuel Manager.

"Forfeited Gas" has the meaning set forth in Section 5.1(a).

"Fuel Manager Event of Default" has the meaning set forth in Section 10.3(a).

"Fuel Manager Guarantor" means the Guarantor under the Fuel Manager Guaranty.

"Fuel Manager Guaranty" has the meaning set forth in Section 9.3.

"Fuel Manager T&B Charges" has the meaning set forth in Section 5.2.

"Fuel Specifications" means the specifications for Gas set forth in the FERC Gas
Tariff of the interstate pipeline on which the Gas is being transported.

"Gas" means natural gas that conforms to the Fuel Specifications.

3

"Gas Daily Average Price"

means the price equal to the "Midpoint" price per MMBtu published in Gas Daily
in the table entitled Daily Price Survey, under the entry for "Citygates,
Chicago LDCs, large e-us" for the date of consumption at the Facility (or the
date on which Gas is forfeited to Nicor under Section 7 of the Nicor T&B
Agreement). The Gas Daily Average Price for any day for which the "Midpoint"
price is not published shall be equal to the next published "Midpoint" price for
a subsequent day first published after such day of non-publication; provided
that if such subsequent day is in a month following the month in which the
consumption occurred, the published "Midpoint" price first preceding the date of
consumption shall be used.



"Gas Day" has the meaning ascribed to it in Nicor Gas' Schedule of Rates.

"Gas Inventory" means the quantity of Gas stored at a particular point in time
under the Nicor T&B Agreement.

"Guarantor" has the meaning, with respect to any Guaranty, set forth in Exhibit
B, Exhibit C-1 or Exhibit C-2, as applicable.

"Guaranty" means Exhibit B, Exhibit C-1 or Exhibit C-2, as applicable.

"Incremental Intraday Quantities"

means the incremental quantities of Gas above the 0645 Elwood Forecast Burn or
0900 Revised Elwood Forecast Burn, as applicable, to be delivered and purchased
hereunder on a Non-Special Day during a Non-Summer Month pursuant to the mutual
agreement of Elwood and Fuel Manager attributable to a specific request by
Elwood's power customers as set forth in Section 3.1(a).



"kWh" means kilowatt hour.

"Lenders" has the meaning set forth in Section 9.1.

"Maximum Daily Quantity"

or "MDQ" means the maximum quantity of Gas that Fuel Manager shall be obligated
to sell and deliver to Elwood for consumption at the Facility on any Gas Day and
shall consist of both a Firm MDQ and a Non-Firm MDQ. The Firm MDQ during the
Summer Months is 241,600 MMBtu/d and the Non-Firm MDQ is 120,800 MMBtu/d. The
Firm MDQ during the Non-Summer Months is the lesser of (A) 284,400 MMBtu/d, or
(B) the sum of (i) 88,875 MMBtu/d, (ii) the volume of Gas determined from the
0645 Elwood Forecast Burn for the applicable Gas Day, (iii) the Elwood Forecast
Differential Quantities for the applicable Gas Day, (iv) any agreed upon
Incremental Intraday Quantities for the applicable Gas Day, and (v) any
Requested Authorized Use volumes for the applicable Gas Day. The Non-Firm MDQ on
a Non-Summer Gas Day shall be Fuel Manager's obligation, using reasonable
efforts, to sell and deliver remaining quantities above the Firm MDQ up to
426,600 MMBtu/d in total.



"Maximum Hourly Quantity"

or "MHQ" means the maximum quantity of Gas that Elwood may consume at the
Facility during any hour. The MHQ during the Summer Months is 15,100 MMBtu/hour
and the MHQ during the Non-Summer Months is 17,775 MMBtu/hour.



"MMBtu" means One Million British Thermal Units. "MMBtu/d" shall refer to the
number of MMBtu per Gas Day.

"MMDth" means One Million Dth.

 

 

4

 

"NBPL" means Northern Border Pipeline Company and its successors.

"NGPL" means Natural Gas Pipeline Company of America and its successors.

"Nicor Gas" or "Nicor" has the meaning set forth in Recital C.

"Nicor Gas Outage Condition" has the meaning set forth in Section 14.2(b).

"Nicor Gas' Schedule of Rates" has the meaning set forth in the Nicor T&B
Agreement.

"Nicor T&B Agreement"

has the meaning set forth in Recital C.



"Non-Firm" means that a party must use commercially reasonable efforts to
provide service up to the quantity designated in this Agreement as "Non-Firm,"
and there is no penalty associated with a party's failure or inability to
provide Non-Firm service; provided, once agreed upon and scheduled, Non-Firm
quantities may only be interrupted without penalty if due to Nicor's inability
to provided transportation and/or storage services under the Nicor T&B Agreement
or for reasons of Force Majeure.

"Non-Special Day" means any Gas Day that is not a Special Day.

"Non-Summer Months" means the months of October, November, December, January,
February, March, April and May.

"Peoples Gas" has the meaning set forth in Recital C.

"Peoples Gas T&B Agreement" means the companion transportation and balancing
agreement between Nicor Gas and Peoples Gas which is used to support Nicor
services on behalf of Elwood.

"Person" means an individual or a corporation, partnership, limited partnership,
joint venture, limited liability company, association, joint stock company,
trust, unincorporated organization or other entity, governmental authority or
other political subdivision.

"Pipeline Outage Condition

" has the meaning set forth in Section 14.2(b).



"Prudent Management Practices" means acts or practices undertaken by a prudent
fuel manager assigned with the task of purchasing and managing the supply of gas
and administering balancing and transportation arrangements to meet the
prescribed daily firm obligations of a competitive non-utility power generating
facility, which acts and practices in the case of Fuel Manager (or Agent as the
case may be) shall be undertaken in a manner consistent with this Agreement,
other contracts and agreements necessary for the operation of the Facility, and
the laws, rules and regulations which may apply to the ownership and operation
of the Facility.

"Purchase Agreement" means any contract, purchase order or other agreement
(other than the Nicor T&B Agreement) for the purchase, transportation or storage
of Gas for use or potential use, by Elwood at the Facility.

 

5

 

"Receipt Point" means each point of interconnection between the system of Nicor
or Peoples Gas and the system of NBPL, APL or NGPL.

"Reference Price" means the price agreed to by Elwood and Fuel Manager for any
Incremental Intraday Quantities as set forth in Section 3.1(a), which shall be
used to calculate amounts due under Section 5.1(e).

"Representatives" has the meaning set forth in Section 15.8.

"Revised Dispatch Schedule" means the hour-by-hour, Unit-by-Unit energy
requirements submitted to Elwood by Elwood's power customers after 9:00 a.m.
Central Clock Time on a calendar day one (1) hour prior to delivery of energy
during Summer Months and three to five (3-5) hours prior to delivery of energy
during Non-Summer Months.

"Sellers" means, as applicable, suppliers of Gas and suppliers of transportation
and storage of Gas.

"Short Notice" has the meaning set forth in Section 4.2.

"Special Day"

shall mean a Gas Day on which, for the entire Gas Day or any part thereof, (a)
Nicor had declared a Critical Day under the Nicor T&B Agreement, (b) Nicor has
forecasted that the Gas Day will be an Effective Degree Day greater than or
equal to 60 EDD, and an hourly delivery limitation has been imposed by Nicor
under the Nicor T&B Agreement, (c) storage withdrawal or transportation service
has been curtailed by Nicor under the Nicor T&B Agreement, or (d) Nicor has
declared a force majeure under the Nicor T&B Agreement.



"Summer Months" means the months of June, July, August and September.

"Taxes" has the meaning set forth in Section 9.2.

"Term" has the meaning set forth in Section 2.1.

"Unit" means the nine (9) GE 7FA simple cycle combustion turbines described in
Recital A, any one of which is a "Unit."

 

ARTICLE II
TERM AND DESIGNATED REPRESENTATIVES

2.1 Term.

The term of this Agreement (the "Term") shall begin as of May 1, 2002 and shall
continue for an initial term of two (2) years through April 30, 2004, and year
to year thereafter, unless terminated by either Party upon sixty (60) days
written notice prior to the end of the initial term or any one-year extension
thereafter or unless terminated in accordance with Article X herein.
Notwithstanding the foregoing, Elwood, at its sole discretion, shall have the
right during the first year of the initial term to terminate this agreement by
providing Fuel Manager with sixty (60) days prior written notice.

 

 

 

6

2.2 Designated Representatives.

Any communications between the parties regarding authorizations by Elwood
required under this Agreement for actions to be taken by Fuel Manager shall be
made only by a designated representative of Elwood in accordance with the
Communications Protocol contained in Exhibit A to this Agreement.

ARTICLE III
RESPONSIBILITIES OF FUEL MANAGER

3.1 Supply and Delivery of Gas.

(a) Subject to Section 10.3(c) of this Agreement, during the Term, Fuel Manager,
at its own cost and expense (except as set forth in Section 5.1), shall supply
and arrange for the delivery of Gas in accordance with Prudent Management
Practices (as defined herein) to the Receipt Points for redelivery by Nicor or
its designee to the Facility or into storage under the Nicor T&B Agreement, on a
firm basis up to the Firm MDQ and for the purchase price set forth in Section
5.1 hereof, Elwood's full Gas requirements for consumption by the Facility,
subject to the limitations of the Nicor T&B Agreement; provided, however, that
on a Special Day Fuel Manager will be obligated to deliver Gas only if Fuel
Manager and Elwood agree on a quantity (which may include an MHQ) and price for
Gas to be delivered to the Receipt Points for such Special Day (the "Special Day
Quantities"). Additionally, while not limiting Fuel Manager's obligations
hereunder, on Non-Special Days during Non-Summer Months Elwood may request that
Fuel Manager provide Elwood with a price quote for incremental intra-day
quantities of Gas to be delivered and purchased hereunder that are above the
quantity of the 0645 Elwood Forecast Burn or, if one, the 0900 Revised Elwood
Forecast Burn for such Gas Day and attributable to a specific request by
Elwood's power customers for delivery during such Gas Day, such quantity is
referred to herein as the Incremental Intraday Quantities. Upon the mutual
agreement of Elwood and Fuel Manager as to the quantity (which may include an
MHQ) and Reference Price for any Incremental Intraday Quantities, Fuel Manager
shall be obligated to deliver and Elwood shall be obligated to take such
Incremental Intraday Quantities at the Receipt Points on a firm basis. If Elwood
requests Gas in excess of the Firm MDQ, Fuel Manager's obligation to supply and
arrange for the delivery of such Non-Firm Gas shall be on a reasonable efforts
basis only up to an additional daily quantity not to exceed the applicable
Non-Firm MDQ, without any penalty for Fuel Manager's failure to do so.

(b) Fuel Manager agrees that, during the term of this Agreement, all Gas
scheduled for consumption by the Facility, and required to be sold and delivered
by Fuel Manager, must be (i) nominated on the appropriate interstate pipeline's
nomination system and to the Nicor Gas Exchange nomination system, or such other
electronic nomination system as Nicor may implement from time-to-time, on a
timely basis and within the defined parameters of the Nicor T&B Agreement, (ii)
met from the storage capacity available under the Nicor T&B Agreement and Fuel
Manager's management of inventory therein, or (iii) purchased from Nicor as
Requested Authorized Use volumes or Unauthorized Use volumes, as applicable,
under the Nicor T&B Agreement. Except as provided in Section 10.3(c), Fuel
Manager shall be the sole supplier of Gas to the Facility during the term of
this Agreement.

7

(c) In discharging its responsibilities, Fuel Manager shall be responsible for
managing fuel supply volumes within the defined parameters of the Nicor T&B
Agreement and for the charges assessed by Nicor for failure to do so, which are
limited to those charges for which Fuel Manager is responsible under Section
5.2.

3.2 Contract Management and Administration.

(a) Fuel Manager shall be responsible, using Prudent Management Practices,
twenty-four (24) hours a day, seven (7) days a week during the Term, for all
communications, nominations, balancing and administration under the Nicor T&B
Agreement. In the event that PERC's performance under this Agreement results in
written notice from Nicor Gas that service may or will be suspended under the
Nicor T&B Agreement, Elwood reserves the right to immediately suspend or
terminate this Agreement if Fuel Manager does not cure the conditions that
caused such notice to issue in time to prevent any such suspension or
termination, and, in the event of termination, the provisions of Section 10.5
shall apply.

(b) Fuel Manager will also report to Elwood on a weekly and monthly basis
relevant information regarding Fuel Manager's performance under this Agreement,
including without limitation the information set forth in Section 3 of Exhibit A
to this Agreement, in a format that can be stored and analyzed electronically in
a manner and format acceptable to Elwood in its reasonable judgment, such as in
a spreadsheet.

3.3 Quality of Gas.

Fuel Manager covenants that all Gas provided hereunder by Fuel Manager shall be
merchantable natural gas, free of liens and encumbrances of any kind, and shall
comply with the Fuel Specifications.

3.4 Compliance

.



Fuel Manager shall comply with all applicable state, federal and local laws,
rules, orders, ordinances and regulations, shall give all required notices and
procure and shall maintain all applicable governmental permits and licenses
necessary for its performance of this Agreement, and shall pay all charges and
fees in connection with obtaining the permits and licenses.

3.5 Metering.

For the purpose of measuring quantities of Gas delivered to the Facility, Gas
shall be metered and measured by Nicor Gas at its meters located at the
"Delivery Point" as defined in the Nicor T&B Agreement, and such meters shall be
tested and an adjustment to such measurements shall be made in accordance with
the specifications and standards set forth in Nicor Gas' Schedule of Rates. In
the event any such meter is not operating or is out of service, Gas delivered to
the Facility shall be measured for the purposes of this Agreement by using
reasonable proxies, such as the Elwood turbine meters for each Unit or the
electric revenue meters with a heat rate conversion factor of 10,900 Btu/kWh
(HHV) at 85 degrees Fahrenheit and 60 percent humidity, subject to adjustment
for actual ambient conditions and actual load factors of each Unit. Any such
proxy must provide the best available data in accordance with the mutual
agreement of the parties.

8

ARTICLE IV
RESPONSIBILITIES OF ELWOOD

4.1 On-Site Gas Handling Equipment.

Elwood shall operate and maintain the on-site equipment at the Facility for
receiving and handling Gas.

4.2 Notice of Facility Operations.

All sales of Gas to Elwood, up to the MDQ each Gas Day, shall be on a "Short
Notice" basis, meaning that Elwood is required to use reasonable efforts to
provide Fuel Manager with notice regarding startups or shutdowns of the Facility
and estimated Gas requirements, all in accordance with this Article IV and the
Communications Protocol set forth in Exhibit A to this Agreement.

4.3 Operation of the Facility

.



In operating the Facility, Elwood shall follow the following standards:

(a) Once a Unit is started, it shall run for a minimum of four (4) hours prior
to shutting down, except that a Unit may be shut down sooner if a mechanical
problem occurs.

(b) Once a Unit is shut down, it shall remain off-line for a minimum of two (2)
hours.

(c) In the Summer Months, all nine (9) of the Units are available for dispatch
and will be started and operated in accordance with the Revised Dispatch
Schedule but in no event less than one (1) hour after notice of the Revised
Dispatch Schedule is received by Elwood.

(d) In the Non-Summer Months, (i) five (5) of the Units are available for
dispatch and will be started and operated in accordance with the Revised
Dispatch Schedule but in no event less than three (3) hours after notice of the
Revised Dispatch Schedule is received by Elwood and (ii) four (4) of the Units
are available for dispatch during Peak Hours (6:00 a.m. - 10:00 p.m. Central
Clock Time, Monday-Friday, except any holiday as defined by the North American
Electric Reliability Council or any successor organization) and will be started
and operated in accordance with the power dispatch in the Dispatch Schedule in
effect at 9:00 a.m. Central Clock Time on the previous calendar day, unless
other arrangements are negotiated and agreed to by Elwood and Fuel Manager.

4.4 Status of Nicor T&B Agreement.

Elwood shall maintain the Nicor T&B Agreement in full force and effect during
the Term of this Agreement. Elwood shall not agree to any changes to the Nicor
T&B Agreement with the explicit intent (or resulting effect) to alter the rights
or obligations of Fuel Manager, without Fuel Manager's express consent. If
changes are made to the Nicor T&B Agreement to address other good faith business
purposes without Fuel Manager's express consent and such changes result

9

in a reduction in Fuel Manager's rights as agent under the Nicor T&B Agreement,
or increase its obligations thereunder or under this Agreement, then Fuel
Manager shall have the right, in addition to any other available remedies, to
either, at Fuel Manager's sole option, terminate this Agreement or negotiate
with Elwood a different pricing structure. Elwood will consult with Fuel Manager
prior to agreeing with Nicor to any changes in the Nicor T&B Agreement which may
reduce Fuel Manager's rights or increase its obligations.

4.5 Storage Balance

(a) On the Effective Date, Elwood shall transfer and sell to Fuel Manager and
Fuel Manager shall take and purchase from Elwood the quantity of Gas accounted
for as the Balancing Service Account Balance under the Nicor T&B Agreement, as
of the end of the Gas Day of April 30, 2002. The price per MMBtu that Fuel
Manager shall pay Elwood for such Gas is the price first published on or after
the Effective Date in "Natural Gas Intelligence Weekly Gas Price Index" under
the headings Spot Gas Prices, Bidweek, Chicago Citygate, Avg. or any successor
to that index. Fuel Manager's payments for such Gas may be (i) applied by Elwood
or Fuel Manager as a credit to Fuel Manager's invoices, effectively netting such
payments against the amounts owed Fuel Manager under this Agreement or (ii)
invoiced by Elwood directly to Fuel Manager thereby requiring Fuel Manager to
remit such funds to Elwood within ten (10) days, subject to Section 7.6, of Fuel
Manager's receipt of such invoice. Fuel Manager shall have the right to utilize
Elwood's storage rights under the Nicor T&B Agreement, subject to the terms of
the Nicor T&B Agreement, during the term hereof for the storage of Gas to be
sold to Elwood hereunder and Fuel Manager shall be responsible for Nicor's
Unaccounted-for Gas charges with respect to storage injections under the Nicor
T&B Agreement.

(b) Upon termination of this Agreement for any reason, Fuel Manager shall
transfer and sell to Elwood and Elwood shall take and purchase from Fuel Manager
the quantity of Gas accounted for as the Balancing Service Account Balance under
the Nicor T&B Agreement, as of the end of the Gas Day on the termination date.
The price per MMBtu that Elwood shall pay Fuel Manager for such Gas is the price
first published on or after the termination date in "Natural Gas Intelligence
Weekly Gas Price Index" under the headings Spot Gas Prices, Bidweek, Chicago
Citygate, Avg. or any successor to that index. Fuel Manager may invoice Elwood
for such Gas on the final invoice it issues under this Agreement or as a
separate invoice and payment shall be due under the terms and conditions set
forth in Article VII. Notwithstanding the foregoing, Fuel Manager will use
commercially reasonable efforts to establish a final Balancing Service Account
Balance target attributable to Fuel Manager's stored Gas quantities prior to the
termination of this Agreement and shall work with Elwood in the months preceding
termination of this Agreement to determine the appropriate final Balancing
Service Account Balance.

ARTICLE V
PAYMENTS RELATED TO GAS

5.1 Payments by Elwood.

(a) For any Non-Special Day, Elwood shall pay to Fuel Manager for Facility
Consumption and quantities forfeited to Nicor under Section 7 of the Nicor T&B

10

Agreement ("Forfeited Gas") at a price per MMBtu equal to the Gas Daily Average
Price plus four cents (4 cents). Elwood shall have no obligation to purchase
from Fuel Manager any Gas during any month except Facility Consumption and
Forfeited Gas. Such payments, and payments described in the other provisions of
this Section 5.1, shall be made in accordance with Section 7.2 for the
applicable month.

(b) For any Non-Special Day, Elwood shall pay to Fuel Manager five cents (5
cents) per MMBtu for the Elwood Forecast Variance for each Gas Day, up to a
241,600 MMBtu/d variance during the Summer Months and up to a 67,400 MMBtu/d
variance during the Non-Summer Months.

(c) For any Special Day, Elwood shall pay Fuel Manager the price negotiated by
the parties for the Special Day Quantities delivered by Fuel Manager pursuant to
the mutual agreement of the parties under Section 3.1(a) for such Special Day
and actually taken and consumed by Elwood at the Facility.

(d) In addition to the price specified in Section 5.1(a) to be paid for Facility
Consumption, on any Non-Special Days during Non-Summer Months Elwood shall pay
to Fuel Manager sixteen cents (16 cents) per MMBtu multiplied by the Elwood
Forecast Differential Quantities for the applicable Gas Day.

(e) In addition to the price specified in Section 5.1(a) to be paid for Facility
Consumption, Elwood shall pay to Fuel Manager an amount equal to the positive
difference between the Reference Price and the price set forth in Section 5.1(a)
multiplied by the Incremental Intraday Quantities actually taken and consumed by
Elwood at the Facility for the applicable Gas Day. If such amount is a negative
number for a Gas Day, then Fuel Manager shall pay the absolute value of it to
Elwood in accordance with Section 5.2(c).

(f) On any Gas Day in which Elwood takes and consumes less than one hundred
percent (100 percent) of any agreed upon Special Day Quantities (and such
failure is not excused by Force Majeure), then (A) Elwood shall reimburse Fuel
Manager for the positive difference, if any, between the price in effect for
such quantities of Gas and the Daily Deficiency Price (as defined below)
multiplied by the quantities of Gas Elwood failed to purchase, and (B) Fuel
Manager shall reimburse Elwood for the positive difference, if any, between the
Daily Deficiency Price and the price in effect for such quantities of Gas
multiplied by the quantities of Gas Elwood failed to take and consume. As used
in this Subsection (f), the "Daily Deficiency Price" shall mean the New York
Mercantile Exchange ("NYMEX") natural gas futures contract settlement price for
the prompt month on the Day of the purchase deficiency adjusted for the basis
location price differential between Henry Hub and Chicago (which may be either a
positive or a negative amount).

(g) On any Gas Day in which Elwood takes and consumes less than ninety-five
percent (95%) of any agreed upon Incremental Intraday Quantities (and such
failure is not excused by Force Majeure), then (A) Elwood shall reimburse Fuel
Manager for the positive difference, if any, between the price in effect for
such quantities of Gas and the Daily Deficiency Price (as defined below)
multiplied by the quantities of Gas Elwood

11

failed to purchase below ninety-five percent (95 percent) of the Incremental
Intraday Quantities, and (B) Fuel Manager shall reimburse Elwood for the
positive difference, if any, between the Daily Deficiency Price and the price in
effect for such quantities of Gas multiplied by the quantities of Gas Elwood
failed to take and consume below ninety-five percent (95 percent) of the
Incremental Intraday Quantities. As used in this Subsection (g), the "Daily
Deficiency Price" shall mean the Gas Daily Average Price for transactions
conducted on the following Gas Day as reported in Gas Daily on the second Gas
Day following the Gas Day of the purchase deficiency plus four cents (4 cents).

(h) On any Gas Day in which Elwood takes and consumes less than ninety percent
(90 percent) of any Elwood Forecast Differential Quantities (and such failure is
not excused by Force Majeure), then (A) Elwood shall reimburse Fuel Manager for
the positive difference, if any, between the price in effect for such quantities
of Gas and the Daily Deficiency Price (as defined below) multiplied by the
quantities of Gas Elwood failed to take and consume below ninety percent (90
percent) of the Elwood Forecast Differential Quantities and (B) Fuel Manager
shall reimburse Elwood for the positive difference, if any, between the Daily
Deficiency Price and the price in effect for such quantities of Gas multiplied
by the quantities of Gas Elwood failed to purchase below ninety percent (90%) of
the Elwood Forecast Differential Quantities. As used in this Subsection (h), the
"Daily Deficiency Price" shall mean the Gas Daily Average Price for transactions
conducted on the following Day as reported in Gas Daily on the second Gas Day
following the Gas Day of the purchase deficiency plus sixteen cents (16 cents).

(i) Elwood shall pay to Nicor Gas when due all fees and charges, including taxes
and surcharges, due under the Nicor T&B Agreement, subject to Fuel Manager's
obligation to reimburse Elwood for some of such charges as provided in Section
5.2.

(j) As compensation for its performance of the duties and obligations set forth
in Section 3.2, Elwood shall pay Fuel Manager the sum of Sixty Five Thousand
Dollars ($65,000) per month for each of the Summer Months and Ten Thousand
Dollars ($10,000) per month for each of the Non-Summer Months.

(k) As compensation for the carrying costs associated with the Gas purchased by
Fuel Manager pursuant to Section 4.5(a), Elwood shall pay Fuel Manager each
month during the Term of this Agreement a carrying charge determined using an
annual interest rate of four percent (4 percent) and the purchase price
determined pursuant to Section 4.5(a). The monthly carrying charge shall equal
the purchase price determined pursuant to Section 4.5(a) mulitplied by 0.003333
(four percent divided by 12).

(l) If and when any amount is received, as either an actual payment or a credit,
by Elwood from Nicor under Section 10 (reduction of MMDN rights) of the Nicor
T&B Agreement with respect to any Month during the term hereof, Elwood shall pay
such amounts to Fuel Manager, which shall be due and payable with the next
payment otherwise due hereunder. Fuel Manager also shall receive the benefit of
the limitation on application of Nicor's Unaccounted-for Gas percentage
contained in Section 9 of the Nicor T&B Agreement.

(m) The Gas purchased and sold hereunder and consumed by Elwood at the Facility
shall be deemed delivered in the following order: (i) Special Day Quantities
agreed upon pursuant to Section 3.1(a); (ii) Incremental Intraday Quantities
agreed upon

12

pursuant to Section 3.1(a); (iii) Elwood Forecast Differential Quantities; and
(iv) all other Gas delivered under this Agreement.

5.2 Payments by Fuel Manager.

(a) Fuel Manager shall reimburse Elwood in accordance with Section 7.2 for the
billed charges under the following sections of the Nicor T&B Agreement to the
extent that (i) such charges are incurred with respect to Non-Special Days, (ii)
Elwood has provided notices and information in accordance with the
Communications Protocol, (iii) such charges are not the result of Elwood's
failure to operate the Facility as provided in Section 4.4, (iv) such charges
are not the result of total quantities consumed at the Facility having exceeded
the Firm MDQ, and (v) Elwood has not declared an event of Force Majeure or such
charges are incurred due to a "Unit trip" (as that term is used in Exhibit A).

(A) Forecast Variance Charges (Section 4(e) of the Nicor T&B Agreement)
attributable to the portion of the variance up to (i) 241,600 MMBtu/d in the
Summer Months or (ii) 67,400 MMBtu/d plus any Incremental Intraday Quantities
agreed upon pursuant to Section 3.1(a) in the Non-Summer Months.

(B) Delivery Variance Charges (Section 4(c) of the Nicor T&B Agreement) except
to the extent such charges are attributable to volumes in excess of the Firm
MDQ;

(C) Storage Inventory Overrun Charges and/or Excess Storage Charges but only
those Excess Storage Charges assessed because the highest daily quantity in
storage is in excess of 951,500 MMBtu's and/or Balancing and Storage Service
charges attributable to Incremental Intraday Quantities (Sections 4(f) and 4(g)
of the Nicor T&B Agreement); and

(D) Charges for Requested Authorized Use and Unauthorized Use (Sections 4(i) and
(j) of the Nicor T&B Agreement).

Items (A), (B), (C) and (D) are collectively referred to herein as the "Fuel
Manager's T&B Charges." The Fuel Manager's T&B Charges may be (i) applied by
Elwood as a credit to Fuel Manager's invoices, effectively netting Fuel
Manager's T&B Charges against the amounts owed Fuel Manager under this Agreement
or (ii) invoiced by Elwood directly to Fuel Manager thereby requiring Fuel
Manager to remit such funds to Elwood upon presentation of an invoice.
Additionally, Fuel Manager shall be responsible for Nicor's Unaccounted-for Gas
charges with respect to storage injections; provided, however, should Elwood
fail to take any agreed upon Incremental Intraday Quantities and/or Special Day
Quantities and Fuel Manager injects such Incremental Intraday Quantities and/or
Special Day Quantities not taken by Elwood, Elwood shall credit to (or pay to)
Fuel Manager an amount toward the Nicor Unaccounted-for Gas charges calculated
as the product of the quantity of Incremental Intraday Quantities and/or Special
Day Quantities that are not taken by Elwood and are injected into storage by
Fuel Manager multiplied by Nicor's effective Unaccounted-for Gas percentage
multiplied by the price for the Incremental Intraday Quantities and/or Special
Day Quantities agreed to by the parties pursuant to Section 3.1(a).
Notwithstanding the foregoing, on Special Days, Fuel Manager will not be
responsible for Fuel Manager's T&B Charges except (x) for those T&B Charges
associated with Special Day Quantities where the parties have agreed on a price
and volume pursuant to Section 3.1(a), and (y) to the extent that Fuel Manager's

13

T&B Charges are incurred as a direct result of Fuel Manager failing to deliver
to the Receipt Point on such Special Day the Special Day Quantities agreed to by
the parties except to the extent such failure to deliver is caused by an event
of Force Majeure that occurs after the parties have agreed to a quantity and
price for such Special Day under Section 3.1(a); provided, however, that Fuel
Manager shall in no event be responsible on a Special Day for the Fuel Manager
T&B Charges described in (D) above.

(b) Fuel Manager shall pay when due to a Seller or reimburse Elwood if a Seller
directly invoices Elwood, all charges under any Purchase Agreements entered into
by Fuel Manager on its own account or as Agent.

(c) Fuel Manager shall pay Elwood the amount described in the last sentence of
Section 5.1(e), if any, for each Gas Day of a month.

ARTICLE VI
OFFSET RIGHTS

6.1 Offset Rights.



If either party fails to pay any charges as required under this Agreement, the
other party shall have the right, in addition to any other remedies provided
herein or under law, to set-off such amounts against any payments owed by it to
such party.

ARTICLE VII
BILLINGS AND PAYMENT

7.1 Information from Nicor Gas.

To the extent Elwood receives from Nicor Gas information regarding actual
consumption or account data, Elwood will promptly forward such information to
Fuel Manager and insure that Fuel Manager has joint access to any real time data
links containing such information.

7.2 Invoices by Fuel Manager.

Within twenty (20) days after the end of each month during the Term of this
Agreement for which services are rendered hereunder, Fuel Manager shall prepare
and deliver to Elwood a statement in reasonable detail setting forth the
calculation of the amounts payable by Elwood to Fuel Manager, with respect to
the month in question and any offsets for payments or reimbursements due Elwood
from Fuel Manager pursuant to Section 5.2. Fuel Manager may send this invoice to
Elwood via facsimile or email. Elwood shall pay all such invoiced amounts by
wire transfer or automated clearinghouse by the later of (i) ten (10) days after
receipt of such invoice or (ii) 25 days after the end of such month, to the
account specified by Fuel Manager.

7.3 Records.



Each party shall keep complete and accurate records appropriate for proper
administration of this Agreement. All such records shall be maintained for a
minimum of three (3) years after the creation of such records and for any
additional length of time required by a governmental authority or the Nicor T&B
Agreement or any other agreement entered into in connection with this Agreement.
Each party shall have the right, upon seven (7) days notice to the other and at

14

its own expense, to audit the books and records of the other party relating to
this Agreement with respect to the calculation of any amounts due hereunder.

7.4 Interest.

If a party fails to pay when due any amounts payable by it under this Agreement
(excluding, however, any payments properly set-off by such party against amounts
due from it hereunder), or if, as a result of an audit by the other party or the
resolution of any dispute as to amounts payable by a party hereunder, it is
determined that a party has overpaid or underpaid amounts due from it hereunder,
then the overpaid or unpaid amounts, as the case may be, shall bear interest at
the Default Rate from the date such payments were made or due until the date
such payments are refunded or paid.

7.5 Billing Disputes.

(a) If a party in good faith disputes an amount claimed to be due and payable
hereunder by the other party, it may withhold payment of the amount under
protest pending resolution of the dispute in accordance with subsection (b) of
this section.

(b) In the event that a party, by timely notice to the other party or as a
result of an audit, questions or contests the correctness of any charge or
payment claimed to be due by the notified party, the notified party shall
promptly review the questioned charge or payment and shall respond to the
contesting party, within fifteen (15) Business Days following receipt of such
notice, with a statement of the amount of any error and the amount of any
reimbursement that the contesting party is entitled to receive in respect of
such alleged error. Any disputes not resolved within fifteen (15) Business Days
after receipt of such responding statement shall be resolved in accordance with
Section 15.9 of this Agreement. Upon determination of the correct amount of any
reimbursement, such amount shall be promptly paid by the owing party.

(c) Payments withheld under subsection (a), but ultimately paid under subsection
(b), shall include interest at the Default Rate from the date the original
payment was due until the date such withheld payments together with interest is
made.

7.6 Days/Business Days.

In the event any action called for in this Article VII is due on a day that is
not a Business Day, it shall be due on the next succeeding day that is a
Business Day.

ARTICLE VIII
AGENCY

8.1 Grant of Agency.

(a) Elwood hereby appoints Fuel Manager (in such capacity, Fuel Manager being
referred to hereinafter as "Agent"), to act on its behalf and for its benefit
solely for the following purposes and subject to the limitations set forth in
Section 8.2 below:

(i) To take such actions as are specified in writing by Elwood (except to the
extent such actions are in violation of law) except for transactions

15

regarding Gas supply, which actions may be specified by Elwood orally, with
confirmation in writing before such actions are taken;

(ii) To make payment of all charges in accordance with Section 5.2 of this
Agreement;

(iii) To act on Elwood's behalf and for Elwood's benefit in managing and
administering the Nicor T&B Agreement, including submitting nominations to Nicor
Gas and to NBPL, APL and NGPL.

(b) The parties hereby agree, regardless of any contrary provisions of this
Agreement, that the appointment of the Fuel Manager as Agent, and any agency
created hereby, shall be subject to the limitations set forth in Section 8.2 and
shall terminate automatically as and when set forth in this Agreement. All
rights exercised by Agent shall be exercised in a manner consistent with
applicable law, Fuel Manager's obligations under this Agreement (including as
Agent) and Elwood's obligations under the Nicor T&B Agreement.

8.2 Limitations on Agency.

Notwithstanding the terms of Section 8.1 or any other contrary terms of this
Agreement, Fuel Manager as Agent shall not, and is not granted the authority to,
without the prior written consent of Elwood:

(a) Enter into any agreements on behalf of or in the name of Elwood, except as
set forth in Section 8.1;

(b) Enter into any physical or financial hedging or speculative transactions on
behalf of or in the name of Elwood;

(c) Agree to any amendment or modification to, or waive any right under, any
provision in the Nicor T&B Agreement or other agreements to which Elwood is a
party (either directly or via Agency);

(d) Enter into any agreement or any amendment, supplement or modification of any
agreement, in any manner inconsistent or in violation of applicable law, this
Agreement or the Nicor T&B Agreement.

8.3 No Transfer.

Elwood and Agent expressly agree that the creation of an agency as described in
this Agreement does not in any way constitute a pledge, transfer or assignment
to Agent of any right of Elwood in, under and to the Nicor T&B Agreement, any
Purchase Agreement or other agreements of Elwood or any good or service
purchased or provided for therein.

8.4 Obligations of Agent.

Agent shall comply with all requirements of the Nicor T&B Agreement and all
other agreements applicable to the purchase, sale, transportation, storage,
injection and withdrawal of Gas including, without limitation, the timely
remittance of payments to Sellers in accordance with the terms and conditions of
such agreements referred to in Section 5.2 of this Agreement. Agent shall pay,
from its own funds, all its expenses and costs incurred in the course of
performing Agent's duties and obligations hereunder.

16

8.5 Notice of Agency.

Elwood and Agent shall notify Nicor Gas, Peoples Gas, and existing and future
Sellers as applicable, of the foregoing Agency promptly upon the effective date
of this Agreement and, immediately upon expiration of the Term or upon earlier
termination, shall notify the applicable entities that such Agency has been
terminated. Notice to Sellers of the existence of the Agency shall state that
either Elwood or Fuel Manager, acting alone, may give notice to Sellers
terminating the Agency.

 

ARTICLE IX
ADDITIONAL COVENANTS

9.1 Assignment.

(a) Except as provided in this Section 9.1, neither party shall assign, pledge
or otherwise transfer this Agreement or any right or obligation under this
Agreement without first obtaining the other party's written consent, which
consent shall not be unreasonably withheld or delayed. Except as specifically
provided for in this Section 9.1, any assignment or transfer of this Agreement
or any rights, duties or interests hereunder by any party without the written
consent of the other party shall be void and of no force or effect.

(b) So long as no material event of default with respect to Elwood has occurred
and is continuing, Elwood shall be permitted to assign or otherwise transfer
this Agreement in whole by operation of law or otherwise, with prior written
notice to Fuel Manager but without Fuel Manager's consent, (i) to Elwood
Marketing, LLC, (ii) any Affiliate of Dominion Energy, Inc. (50% indirect owner
of Elwood) or any Affiliate of Peoples Energy Resources Corp. (50% indirect
owner of Elwood) or (iii) to any assignee succeeding to the ownership of the
Facility; provided, however, that any proposed assignee hereunder is determined
by Fuel Manager, in its reasonable discretion, to be creditworthy. Upon the
assumption by any such permitted assignee of Elwood's rights, duties and
obligations hereunder, Elwood shall be released and discharged from any future
obligation hereunder but not any past obligation.

(c) So long as no material event of default with respect to Fuel Manager has
occurred and is continuing, Fuel Manager shall be permitted to assign or
otherwise transfer this Agreement in whole by operation of law or otherwise,
with prior written notice to Elwood but without Elwood's consent, to any
Affiliate of Fuel Manager; provided, however, that any proposed assignee
hereunder is determined by Elwood, in its reasonable discretion, to be
creditworthy and to be at least as well qualified to fulfill the obligations of
Fuel Manager under this Agreement. Upon the assumption by any such permitted
assignee of Fuel Manager's rights, duties and obligations hereunder, Fuel
Manager shall be released and discharged from any future obligation hereunder
but not any past obligation.

(d) Fuel Manager hereby consents to Elwood's assignment of this Agreement to any
and all Lenders (as defined below) or the granting to any or all Lenders of a
lien or security interest in any right, title or interest in part or all of the
Facility or any or all of Elwood's rights under this Agreement for the purpose
of the financing or refinancing of the Facility. In order to facilitate the
obtaining of financing or refinancing of the Facility without Fuel Manager's
consent, Fuel Manager shall cooperate with Elwood and execute consents,
agreements or similar documents with respect to the assignment hereof to any

17

 

Lender as customary for comparable transactions in connection with the financing
or refinancing of the Facility; provided, however, that such assignment shall
recognize and shall not impair or otherwise adversely affect Fuel Manager's
rights under this Agreement. Fuel Manager recognizes that such consent may grant
certain rights to such Lenders, which shall be fully developed and described in
said consent documents, including that (i) this Agreement shall not be amended
or terminated (except for termination pursuant to the terms of this Agreement)
without the consent of Lenders; (ii) without extending the cure period set forth
in this Agreement, Lenders shall be given notice of, and the same opportunity to
cure, any Elwood breach or default of this Agreement, provided that
notwithstanding the foregoing Lender(s) may have in addition to the cure periods
set forth herein an additional thirty (30) days from the expiration of such cure
period to cure any breach or default of this Agreement; (iii) if a Lender
forecloses, takes a deed in lieu or otherwise exercises its remedies pursuant to
any security documents, that Fuel Manager shall, at Lender's request, continue
to perform all of its obligations hereunder, and Lender or its nominee may
perform in the place of Elwood, and may assign this Agreement to another party
in place of Elwood (provided either (A) such proposed assignee is creditworthy
in the reasonable discretion of Fuel Manager, or (B) Fuel Manager consents to
the assignment to such proposed assignee, which consent shall not be
unreasonably withheld or delayed), and enforce all of Elwood's rights hereunder;
(iv) that Lender(s) shall have no liability under this Agreement except during
the period of such Lender(s)' ownership and/or operation of the Facility and any
defaults from payment existing immediately prior to such period; (v) that Fuel
Manager shall accept performance in accordance with this Agreement by Lender(s)
or its (their) nominee; and (vi) that Fuel Manager shall make representations
and warranties to Lender(s) as Lender(s) may reasonably request, including, but
not limited to, (A) Fuel Manager's corporate existence, (B) Fuel Manager's
corporate authority to execute, deliver and perform this Agreement, (C) the
binding nature of this Agreement on Fuel Manager, (D) receipt of such regulatory
approvals by Fuel Manager as required by law with respect to its performance
under this Agreement, and (E) whether any defaults by Elwood are known by Fuel
Manager then to exist under this Agreement and shall upon request of Elwood
cause Fuel Manager's counsel to issue an opinion to Elwood and any Lender
affirming in customary form the representations of Fuel Manager in this Section
9.1 and in Section 13.1.

(e) As used in this Agreement, the term "Lender(s)" means (i) any Person that
from time to time enters into loans with Elwood, its successors or permitted
assigns for the financing or refinancing of the Facility or any part thereof or
which are secured by the Facility (including a sale-leaseback transaction), (ii)
the holders of indebtedness evidencing any such loans, or (iii) any Person
acting on behalf of such lender(s) to whom any lenders' rights under such loans
have been transferred, any trustee on behalf of any such lenders, and any Person
subrogated to the rights of such lenders.

 

  

18

 

9.2 Taxes on Gas.

Fuel Manager shall pay, or shall cause to be paid, all taxes, fees, levies,
penalties, licenses or charges imposed by any governmental authority ("Taxes")
on or with respect to the Gas prior to the Receipt Point. Elwood shall pay or
cause to be paid all Taxes on or with respect to the Gas at or after the Receipt
Point. If a party is required to remit or pay Taxes that are the other party's
responsibility hereunder, the party responsible for such Taxes shall promptly
reimburse the other party for such Taxes. Any party entitled to an exemption
from any such taxes or charges shall furnish the other party any necessary
documentation thereof; provided, however, that exemption of interstate sourced
supplies from application of the Illinois Gas Revenue Tax is assumed by the
parties, and Fuel Manager agrees not to bill Elwood for such taxes until such
time as Fuel Manager is required by the taxing authority having jurisdiction,
after exhaustion of all appeals and other remedies available to Elwood, to pay
the Illinois Gas Revenue Tax. Each party shall use reasonable efforts to notify
the other party of any legal or administrative proceeding which could modify the
State's application of the Illinois Gas Revenue Tax to the goods provided and
services rendered under this Agreement.



9.3 Fuel Manager Guaranty.

Fuel Manager shall deliver to Elwood, at or before execution of this Agreement,
the Fuel Manager Guaranty in the form attached hereto as Exhibit B, executed by
Peoples Energy Corporation, as Guarantor.



9.4 Elwood Guaranties.

Elwood shall deliver to Fuel Manager, at or before execution of this Agreement,
the parent guaranties in the form of Exhibit C-1 and Exhibit C-2 (each of which,
an "Elwood Guaranty" and collectively, "Elwood Guaranties").



 

ARTICLE X
DEFAULT AND TERMINATION

10.1 Termination of Agency.

If this Agreement is terminated with or without cause, then from and upon
Agent's receipt of notice of such termination as provided in Section 15.1, the
Agency granted to Fuel Manager under this Agreement shall immediately cease, and
Fuel Manager will no longer act or be entitled to act as Elwood's Agent under
the Nicor T&B Agreement or the Purchase Agreements, or any other agreement, or
to hold itself out as Elwood's Agent thereafter.



10.2 Termination upon Enforcement Action.

This Agreement has been structured to comply fully with any applicable federal
or state law, or any regulations issued thereunder. However, if the FERC or any
other federal or state agency or authority asserts, rules or determines that any
of the terms of this Agreement or the conduct of the parties hereunder or in
connection with the transactions contemplated hereunder, are in violation of the
terms of the Natural Gas Act or any other federal or state law, or any
regulations issued thereunder, or the terms of any applicable FERC Gas Tariff,
then either party shall have the right to terminate this Agreement upon the
first to occur of the date required by applicable law or thirty (30) days after
notice given to the other party. In the event of such termination, all costs
associated with unwinding or terminating Purchase Agreements shall be borne
equally by the parties.



10.3 Fuel Manager Default.

(a) Each of the following shall constitute a "Fuel Manager Event of Default":

 

19

 

(i) Fuel Manager shall default in the performance of any of its covenants or
obligations under this Agreement (other than those specified in Section
10.3(a)(iv), which shall be exclusively governed by that Section, and other than
a Gas delivery obligation which shall be exclusively governed by Section
10.3(c)) and shall fail to cure such default within five (5) days after
receiving written notice from Elwood;

(ii) Default occurs under the Fuel Manager Guaranty;

(iii) Liquidation (not as defined in this Agreement), dissolution, receivership,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment or other similar proceeding affecting
the status, composition, identity, existence, assets or obligations of Fuel
Manager or Fuel Manager Guarantor, or the disaffirmance or termination of any of
Fuel Manager's or Fuel Manager Guarantor's covenants or obligations under this
Agreement, or the Fuel Manager Guaranty, as applicable, in or as a result of any
such proceeding;

(iv) Fuel Manager shall fail to make any payment when due or cure such failure
within the lesser of ten (10) days or such time period as would result in loss
of Gas supply or delivery to Elwood if not cured within such period; and

(v) Any representation or warranty made by Fuel Manager or Fuel Manager
Guarantor herein, or in the Fuel Manager Guaranty, as applicable, should prove
to be materially untrue or breached as of the date the Term of this Agreement
commences.

(b) Upon the occurrence of a Fuel Manager Event of Default other than an Event
of Default that is subject to Section 10.3(c), Elwood shall have the right to do
any or all of the following: (i) cure such default and seek reimbursement of any
costs incurred by Elwood in effecting such cure, or offset such costs against
any amounts thereafter payable by Elwood to Fuel Manager under this Agreement;
(ii) terminate this Agreement as of the date specified in such termination
notice; provided, however, that Fuel Manager shall remain fully responsible and
liable for performance of its obligations that arose prior to such termination
date; or (iii) exercise all other rights and remedies available at law or in
equity. Elwood shall provide notice to Fuel Manager of Elwood's intent to
exercise its rights under the previous sentence, but Elwood's exercise of such
rights shall in no way be conditioned upon the provision of such notice to Fuel
Manager. In the event of any termination of this Agreement pursuant to this
Section 10.3(b), Fuel Manager shall not be entitled to unwind any agreements
entered into by Fuel Manager pursuant to Article VIII without the consent of
Elwood.

(c) Notwithstanding the foregoing, and the notice and cure periods provided for
above, if Fuel Manager defaults in the performance of any of its obligations to
deliver quantities of Gas up to the Firm MDQ on any Non-Special Day or the
quantity of Gas agreed upon by the parties for a Special Day under Section
3.1(a) and such default prevents Elwood, or in Elwood's sole judgment is
reasonably likely to prevent Elwood, from meeting its obligations to deliver
power to its power customers, then Elwood shall have the right, as its sole
remedy therefor, to procure replacement Gas for the Facility from Sellers or
other sources on commercially reasonable terms and conditions and may utilize
the Nicor T&B Agreement and the Gas Inventory (Elwood shall still be obligated
to

20

 

pay Fuel Manager for any of the Gas Inventory taken by Elwood in accordance with
Section 5.1) to effectuate delivery of such Gas. Fuel Manager shall reimburse
Elwood for any reasonable incremental costs incurred by Elwood in purchasing
such replacement Gas and related services (including without limitation charges
under the Nicor T&B Agreement covered by Section 5.2) within fifteen (15) days
after demand therefor, together with interest thereon at the Default Rate and
accrued from the date of such purchase until the date reimbursement is made. If
Fuel Manager fails to reimburse Elwood for such costs within such fifteen (15)
day period, then, in addition to all other rights, Elwood shall be entitled to
offset such costs (including interest) against any amounts thereafter payable by
Elwood to Fuel Manager under this Agreement.

10.4 Elwood Default.

(a) Each of the following shall constitute an "Elwood Event of Default":

(i) If Elwood shall default in the performance of any of its obligations under
this Agreement, including the payment when due of any undisputed amounts due and
owing under this Agreement, and Elwood shall fail to cure such default within
five (5) days after receiving written notice from Fuel Manager.

(ii) Default occurs under either of the Elwood Guaranties;

(iii) Liquidation (not as defined in this Agreement), dissolution, receivership,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment or other similar proceeding affecting
the status, composition, identity, existence, assets or obligations of Elwood or
an Elwood Guarantor, or the disaffirmance or termination of any of Elwood's or
an Elwood Guarantor's covenants or obligations under this Agreement or an Elwood
Guaranty in or as a result of any such proceeding.; and

(iv) Any representation or warranty made by Elwood or an Elwood Guarantor
herein, or in the Elwood Guaranties, as applicable, should prove to be
materially untrue or breached as of the date this Term of this Agreement
commences.

(b) Upon the occurrence of an Elwood Event of Default, Fuel Manager shall have
the right, upon seven (7) days notice to Elwood, to do any or all of the
following: (i) terminate this Agreement; (ii) terminate the Agency granted to
Fuel Manager pursuant to Section 8.1 hereof; and (iii) exercise all other rights
and remedies available at law or in equity including, without limitation the
right to recover from Elwood any future amounts due under Section 5.1(g) for any
future months remaining in the term as if this Agreement had not been terminated
pursuant to this Section. If Fuel Manager terminates this Agreement pursuant to
clause (i) above, then Fuel Manager shall use its reasonable efforts to minimize
the costs associated with unwinding Purchase Agreements; provided, however, that
Fuel Manager shall not, without the consent of Elwood, unwind or terminate any
such Purchase Agreements entered into by Fuel Manager pursuant to Article VIII
with respect to which Elwood has financial exposure. In addition, in the event
of such termination, Elwood shall reimburse Fuel Manager for all costs incurred
by Fuel Manager to unwind any and all agreements entered into by Fuel Manager
pursuant to Article VIII.

21



10.5 Release of Obligations.

Notwithstanding anything herein to the contrary, in the event either party
terminates this Agreement pursuant to this Article X or any other provisions of
this Agreement, the parties shall be released from all of their future
obligations hereunder except any obligation (i) to make payments due hereunder
with respect to the period prior to the effective date of the termination, (ii)
if and as applicable, to pay damages with respect to a Fuel Manager Event of
Default or Elwood Event of Default, to the extent such damages are expressly
permitted as a remedy in addition to the right to terminate, and (iii) to
indemnify the other party under Article XI,.

 

ARTICLE XI
INDEMNITY

11.1 Fuel Manager Indemnity.

(a) Without limiting Elwood's rights or remedies under Article X, Fuel Manager
agrees to indemnify, defend and hold Elwood, its members, officers, directors,
employees and agents harmless from and against all claims, demands, suits,
losses, liabilities, penalties, actions and expenses (including reasonable
attorneys' fees and litigation costs) with respect to claims by third parties
arising out of, resulting from or caused by:

(i) Claims associated with title to Gas or liens therein;

(ii) Balancing, storage, or transportation costs, charges, penalties or fees
resulting from Fuel Manager's sale of Gas to Persons other than Elwood;

(iii) Fines or penalties assessed by any governmental authority on account of
Fuel Manager's actions;

(iv) Claims arising out of or relating to Fuel Manager's failure to comply with
the requirements of Article VIII hereof;

(v) Claims arising out of or relating to Purchase Agreements or other agreements
entered into by Fuel Manager on its own behalf or as Agent;

(vi) Claims arising out of or related to Taxes which Fuel Manager is obligated
to pay or cause to be paid under Section 9.2; and

(vii) Any and all claims, demands, actions, losses, liabilities, expenses
(including reasonable legal fees and expenses), suits and proceedings of any
nature whatsoever for personal injury, death or property damage to third parties
caused by the negligence or willful misconduct of the indemnifying party that
arise out of or are in any manner connected with the performance of this
Agreement, except to the extent such injury or damage is attributable to the
gross negligence or willful misconduct of, or breach of this Agreement by, the
party seeking indemnification hereunder.

 

22

11.2 Elwood Indemnity.

(a) Without limiting Fuel Manager's rights or remedies under Article X, Elwood
agrees to indemnify, defend and hold Fuel Manager, its members, officers,
directors, employees and agents harmless from and against all claims, demands,
suits, losses, liabilities, penalties, actions and expenses (including
reasonable attorneys' fees and litigation costs) with respect to claims by third
parties arising out of, resulting from or caused by:

(i) Claims associated with the consumption of the Gas by the Facility including
any environmental claims;

(ii) Fines or penalties assessed by any governmental authority on account of
Elwood's actions;

(iii) Claims arising out of or relating to Elwood's failure to comply with the
requirements of Article VIII hereof;

(iv) Claims arising out of or relating to Fuel Manager's actions in accordance
with Elwood' instructions pursuant to Section 8.1(a)(i);

(v) Claims arising out of or relating to Purchase Agreements or other agreements
entered into by Elwood on its own behalf;

(vi) Claims arising out of or related to Taxes which Elwood is obligated to pay
or cause to be paid under Section 9.2; and

(vii) Any and all claims, demands, actions, losses, liabilities, expenses
(including reasonable legal fees and expenses), suits and proceedings of any
nature whatsoever for personal injury, death or property damage to third parties
caused by the negligence or willful misconduct of the indemnifying party that
arise out of or are in any manner connected with the performance of this
Agreement, except to the extent such injury or damage is attributable to the
gross negligence or willful misconduct of, or breach of this Agreement by, the
party seeking indemnification hereunder.

11.3 Survival.



The foregoing indemnity provisions shall survive expiration of the Term or
termination of this Agreement.

 

ARTICLE XII
LIMITATION OF LIABILITY

12.1 Limitation of Liability.

IN NO EVENT OR UNDER ANY CIRCUMSTANCES SHALL EITHER PARTY (INCLUDING SUCH
PARTY'S MEMBERS AND THEIR RESPECTIVE AFFILIATES AND SUCH PARTY'S AND ITS
MEMBERS' AND SUCH AFFILIATES' RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND
AGENTS) BE LIABLE TO THE OTHER PARTY (INCLUDING SUCH

23

PARTY'S AFFILIATES AND SUCH PARTY'S AND SUCH AFFILIATE'S RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS) FOR ANY SPECIAL, INCIDENTAL, EXEMPLARY,
INDIRECT, PUNITIVE OR CONSEQUENTIAL DAMAGES OR DAMAGES IN THE NATURE OF LOST
PROFITS, WHETHER SUCH LOSS IS BASED ON CONTRACT, WARRANTY OR TORT (INCLUDING
INTENTIONAL ACTS, ERRORS OR OMISSIONS, NEGLIGENCE, INDEMNITY, STRICT LIABILITY
OR OTHERWISE), EXCEPT TO THE EXTENT SUCH TYPE OF DAMAGES IS EXPRESSLY PROVIDED
FOR HEREIN. A PARTY'S LIABILITY UNDER THIS AGREEMENT SHALL BE LIMITED TO DIRECT,
ACTUAL DAMAGES, OR IF LIQUIDATED DAMAGES ARE EXCLUSIVELY SPECIFIED HEREIN, TO
SUCH LIQUIDATED DAMAGES, AND ALL OTHER DAMAGES AT LAW OR IN EQUITY ARE WAIVED.

ARTICLE XIII
REPRESENTATIONS AND WARRANTIES

13.1 By Fuel Manager.

Fuel Manager hereby represents and warrants that:



(a) Fuel Manager is a corporation duly organized and validly existing under the
laws of Illinois and has the legal power and authority to own its properties, to
carry on its business as now being conducted and to enter into this Agreement
and carry out the transactions contemplated hereby and perform and carry out all
covenants and obligations on its part to be performed under and pursuant to this
Agreement.

(b) The execution, delivery and performance by Fuel Manager of this Agreement
have been duly authorized by all necessary company action, and do not and will
not require any consent or approval of Fuel Manager's members or any third party
(including any governmental authority) other than that which has been obtained.

(c) The execution and delivery of this Agreement, the consummation of the
transactions contemplated hereby and the fulfillment of and compliance with the
provisions of this Agreement do not and will not conflict with or constitute a
breach of or a default under, any of the terms, conditions or provisions of any
legal requirements, or any organizational documents, agreement, deed of trust,
mortgage loan agreement, other evidence of indebtedness or any other agreement
or instrument to which Fuel Manager is a party or which it or any of its
property is bound, or result in a breach of or a default under any of the
foregoing.

(d) This Agreement constitutes the legal, valid and binding obligation of Fuel
Manager enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization or similar laws
relating to or affecting the enforcement of creditor's rights generally or by
general equitable principles, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

(e) There is no pending or, to the knowledge of Fuel Manager, threatened action
or proceeding affecting Fuel Manager before any governmental agency that
purports to affect the legality, validity or enforceability of this Agreement.

13.2 By Elwood

.



Elwood hereby represents and warrants that:

24

 

(a) It is a Delaware limited liability company duly organized and validly
existing under the laws of the State of Delaware and has the legal power and
authority to own its properties, to carry on its business as now being conducted
and to enter into this Agreement and carry out the transactions contemplated
hereby and perform and carry out all covenants and obligations on its part to be
performed under and pursuant to this Agreement.

(b) The execution, delivery and performance by it of this Agreement have been
duly authorized by all necessary company action and do not and will not require
any consent or approval of its management committee other than that which has
been obtained.

(c) The execution and delivery of this Agreement, the consummation of the
transactions contemplated hereby and the fulfillment of and compliance with the
provisions of this Agreement do not and will not conflict with or constitute a
breach of or a default under, any of the terms, conditions or provisions of any
legal requirements, or any organizational documents, agreement, deed of trust,
mortgage loan agreement, other evidence of indebtedness or any other agreement
or instrument to which it is a party or which it or any of its property is
bound, or result in a breach of or a default under any of the foregoing.

(d) This Agreement constitutes the legal, valid and binding obligation of it
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws relating to or
affecting the enforcement of creditor's rights generally or by general equitable
principles, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(e) There is no pending or, to its knowledge, threatened action or proceeding
affecting Elwood before any governmental agency that purports to affect the
legality, validity or enforceability of this Agreement.

 

ARTICLE XIV
FORCE MAJEURE

14.1 Force Majeure Generally.

Except with respect to payment obligations due from one party to the other
hereunder, neither party shall be responsible or liable for its failure to
perform any obligation hereunder, or be deemed in breach hereof, to the extent
such failure to perform is due to the occurrence of an event of "Force Majeure,"
as that term is defined in Section 14.2 as applicable to such party, provided
that:



(a) The non-performing party (i) gives the other party prompt verbal notice of
the occurrence and (ii) within forty-eight (48) hours of the beginning of the
occurrence or by 5:00 p.m. Central Clock Time on the next Business Day after the
beginning of the occurrence, whichever is the later to occur, gives the other
party written notice describing the particulars of the occurrence;

(b) The suspension of performance is of no greater scope and of no longer
duration than is required by the Force Majeure;

25

 

(c) The non-performing party uses its reasonable efforts to remedy its inability
to perform;

(d) When the non-performing party is able to resume performance of its
obligations under this Agreement, that party shall give the other party written
notice to that effect; and

(e) The Force Majeure was not caused by or connected with any negligent or
intentional acts, errors, or omissions, or failure to comply with any law, rule,
regulation, order or ordinance by the party invoking the Force Majeure.

14.2 Definition of Force Majeure.

(a) In the case of Elwood, "Force Majeure" under this Agreement means any delay
in the performance of its obligations hereunder due solely to circumstances
beyond its reasonable control, and that could not have been prevented by due
diligence, of Elwood, including without limitation: acts of God; weather-related
events affecting an entire geographic region; strikes or other labor
difficulties; war; riots; requirements, actions, or failures to act on the part
of governmental authorities or changes in the law or applicable regulations
subsequent to the date hereof preventing performance; inability despite due
diligence to obtain or renew required licenses; accident; earthquake, sabotage;
or fire.

(b) In the case of Fuel Manager, "Force Majeure" under this Agreement means only
and is limited to declarations of force majeure by Nicor Gas under the Nicor T&B
Agreement, or by any of NBPL, APL, NGPL or any pipeline upstream of such
pipelines under its tariff or transportation agreement, or by Peoples Gas under
the Peoples Gas T&B Agreement, as the term "force majeure" is defined and
applied in those documents, or a default by Nicor Gas under the Nicor T&B
Agreement not due to Fuel Manager's failure to fulfill its responsibilities
under this Agreement, or a restriction on storage or bank rights under the Nicor
T&B Agreement not due to Fuel Manager's failure to fulfill its responsibilities
under this Agreement, if and only to the extent that such declaration(s) or
restriction(s) result(s) in a curtailment of transportation or storage service
that directly impact Fuel Manager's ability to execute its responsibilities
under this Agreement and are beyond the reasonable control of, and could not
have been prevented by the due diligence of, Fuel Manager; provided, however,
that if a declaration of force majeure by any of NBPL, APL, NGPL is based on an
outage of its pipeline system upstream of its interconnection with the
facilities of Peoples Gas or Nicor Gas ("Pipeline Outage Condition") or if a
declaration of force majeure by Nicor Gas is based on an outage of its pipeline
system used to provide service to Elwood ("Nicor Gas Outage Condition") the
parties agree that such Pipeline Outage Condition or Nicor Gas Outage Condition,
as applicable, shall have the effect of converting Fuel Manager's obligation to
provide a firm gas supply into a reasonable efforts obligation for the duration
of the Pipeline Outage Condition or Nicor Gas Outage Condition, as applicable,
and Fuel Manager shall be entitled to recover from Elwood (but only to the
extent such costs have been approved by Elwood in advance) Fuel Manager's costs
relating to Fuel Manager's performance during such Pipeline Outage Condition or
Nicor Gas Outage Condition, as applicable. Notwithstanding the foregoing, if
Fuel Manager uses its reasonable efforts to perform during a Pipeline Outage
Condition or Nicor Gas Outage Condition, as applicable and, despite Fuel
Manager's reasonable efforts and the exercise of Fuel Manager's due diligence,
is unable to provide firm gas supply pursuant to this Agreement due to such

26

Pipeline Outage Condition or Nicor Gas Outage Condition, as applicable, then
such event shall qualify as a "Force Majeure" for Fuel Manager under this
Agreement, subject to the other limitations on Force Majeure set forth in this
Article XIII of this Agreement. Notwithstanding the foregoing provisions of this
subsection (b), the parties agree that if a declaration of force majeure by
Nicor Gas under the Nicor T&B Agreement results in the occurrence of a Special
Day, such Nicor Gas declaration will not excuse the parties' obligations to
deliver and receive on such Special Day the quantity of Gas subsequently agreed
upon pursuant to Section 3.1(a), but that such obligations may be excused by a
subsequent declaration of force majeure by Nicor Gas.

14.3 Exclusions from Force Majeure.

Notwithstanding the foregoing, the term Force Majeure does not include (i)
changes in market conditions that affect the cost of Gas or any alternate
supplies of Gas or (ii) Gas supply or transportation interruptions, except to
the extent that Gas is unavailable generally on the NBPL, APL, NGPL, Nicor Gas
or Peoples Gas systems at any price.

14.4 Extended Force Majeure.

In no event will any condition of Force Majeure extend this Agreement beyond its
stated Term. If any condition of Force Majeure delays a party's performance for
a time period greater than thirty (30) days, the party not delayed by such Force
Majeure may terminate this Agreement, without further obligation; provided,
however, that if the Force Majeure cannot be overcome within such thirty (30)
days with the exercise of reasonable diligence, the party not delayed shall
grant an additional reasonable period of time in which to overcome such Force
Majeure. In no event will such additional reasonable period of time exceed three
(3) months.

 

ARTICLE XV
MISCELLANEOUS

15.1 Notices.

All notices, requests, demands or statements provided for in this Agreement
shall be in writing and shall be sent by registered or certified mail, by
nationally recognized air courier service or by telecopy. All such notices shall
be deemed given when received; provided, however, if a party refuses receipt of
a notice, then such notice shall be deemed given when receipt is so refused.
Notices shall be sent to the following addresses:

Fuel Manager:

Peoples Energy Resources Corp.
150 North Michigan Avenue
Suite 3900
Chicago, Illinois 60601
Attn: Daryll Fuentes
Telephone: (312) 762-1625
Facsimile: (312) 762-1634




27

 

with a copy to:

 

Peoples Energy Resources Corp.
150 North Michigan Avenue
Suite 3900
Chicago, Illinois 60601
Attn: Managing Director Midstream Services
Telephone: (312) 762-1627
Facsimile: (312) 762-1634

 

Elwood:

Elwood Energy LLC
c/o Dominion Energy, Inc.
5000 Dominion Blvd
Glen Allen, Virginia 23060
Attention: General Manager|
Telephone No.: 804-273-3269
Fax No.: 804-273-2303

with a copy to:

Elwood Energy LLC
150 North Michigan, 39th Floor
Chicago, IL 60601
Attention: Elwood Energy Commercial Manager
Telephone No.: (312) 762-1616
Fax No.: 312-762-1635

Each party shall have the right to change such notice address or add notice
parties, by a notice given as aforesaid.

15.2 Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY, AND INTERPRETED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.
ELWOOD AND FUEL MANAGER EACH HEREBY IRREVOCABLY SUBMITS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS SITTING IN ILLINOIS WITH REGARD TO ANY SUIT, CLAIM OR ACTION IN
ANY WAY RELATED TO THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT, AND
HEREBY IRREVOCABLY WAIVES ANY AND ALL OBJECTIONS TO WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY SUCH SUITS, CLAIMS OR ACTIONS IN SUCH
JURISDICTIONS, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF
VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS.

 

28

15.3 Copies.

The parties shall provide copies to each other of any filings they make to FERC
or to any state or other federal regulatory agency having jurisdiction if such
filing relates to the subject of this Agreement.



15.4 Non Waiver.

The failure of either party to insist in any one or more instances upon strict
performance of any provisions of this Agreement, or to take advantage of any
right hereunder shall not be construed as a waiver of any such provisions or the
relinquishment of any such right or any other right hereunder.



15.5 Headings.

The headings contained in this Agreement are used solely for convenience and do
not constitute a part of the Agreement between the parties, nor should they be
used to aid in the construction of the Agreement or to limit meaning of any
provision.



15.6 Binding Effect.

This Agreement shall benefit and bind the parties hereto and their permitted
successors and assigns.



15.7 Severability; Merger.

The various provisions and clauses of this Agreement are severable, and the
invalidity of any portion of this Agreement shall not affect the validity of the
remainder of the Agreement. This Agreement constitutes the entire agreement and
supersedes any prior agreements or understandings, written or oral, between the
parties with respect to the subject matter hereof.



15.8 Confidentiality.

Each party agrees that the terms of this Agreement are confidential and that it
will treat in confidence all documents, materials and other information marked
"Confidential" or "Proprietary" by the disclosing party ("Confidential
Information") which it shall have obtained during the course of the negotiations
leading to, and its performance of, this Agreement (whether obtained before or
after the date of this Agreement). Confidential Information shall not be
communicated to any third party (other than, in the case of Elwood, to its
Affiliates who have a need to know such information, to its counsel,
accountants, financial or tax advisors, or insurance consultants, to prospective
partners and other investors in Elwood and their counsel, accountants, or
financial or tax advisors, or in connection with its financing or refinancing;
and in the case of Fuel Manager, to its Affiliates who have a need to know such
information, or to its counsel, accountants, financial advisors, tax advisors or
insurance consultants (in each case such parties hereafter referred to as
"Representatives"). Each party hereby agrees to be responsible for a breach of
this provision by its Representatives. As used herein, the term "Confidential
Information" shall not include any information which (i) is or becomes available
to a party from a source other than the other party, (ii) is or becomes
available to the public other than as a result of disclosure by the receiving
party or its agents, (iii) is required to be disclosed under applicable law or
judicial, administrative or regulatory process, but only to the extent it must
be disclosed or (iv) was previously known to the receiving party.



15.9 Disagreements.

(a) The parties shall attempt in good faith to resolve all disputes promptly by
negotiation, as follows. A party may give the other party written notice of any
dispute not resolved in the normal course of business. Executives of both
parties at levels at least one level above the personnel who have previously
been involved in the dispute shall meet at a mutually acceptable time and place
within ten (10) days after delivery of such notice, and thereafter as often as
they reasonably deem necessary, to exchange relevant information and to attempt
to resolve the dispute. If the matter has not been

29

resolved within thirty (30) days from the referral of the dispute to senior
executives, or if no meeting of senior executives has taken place within fifteen
(15) days after such referral, either party may initiate legal action. If a
party intends to be accompanied at a meeting by an attorney, the other party
shall be given at least three (3) Business Days' notice of such intention and
may also be accompanied by an attorney. All negotiations pursuant to this clause
are confidential.

(b) The parties agree that no written statements of position or offers of
settlement made in the course of the negotiations described in Section 15.9(a)
above will be offered into evidence for any purpose in any litigation or
arbitration between the parties, nor will any such written statements or offers
of settlement be used in any manner against either party in any such litigation
or arbitration. Further, no such written statements or offers of settlement
shall constitute an admission or waiver of rights by either party in connection
with any such litigation or arbitration. At the request of either party, any
such written statements and offers of settlement, and all copies thereof, shall
be promptly returned to the party providing the same.

(c) If a disagreement should arise on any matter which is not resolved as
provided in Section 15.9(a), then, pending the resolution of the disagreement,
Fuel Manager shall continue to perform in a manner consistent with the
applicable provisions of this Agreement and Elwood shall continue to pay all
charges and perform all other obligations required in accordance with the
applicable provisions of this Agreement.

15.10 Survival.

Any provisions hereof which relate to the period after the termination of this
Agreement shall survive the termination of this Agreement.

15.11 Acceptance.

This Agreement shall not be binding upon the Parties hereto until accepted and
executed by PERC's agent at its business office located in Houston, Texas, and
by Elwood at its business office located in Richmond, Virginia.

15.12 Amendment.

Any change, modification, or alteration of this Agreement shall be in writing,
signed by the parties to this Agreement, and no course of dealing or course of
performance between the parties shall be construed to alter the terms hereof,
except as stated in this Agreement.

15.13 Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be an original and all of which shall constitute one and the same document.

 

 

 

 

30

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
indicated but effective as of the Effective Date.

 

ELWOOD ENERGY LLC

By: _________________________________

Name: Tony W. Belcher

Title: General Manager

Date: ________________________________

PEOPLES ENERGY RESOURCES CORP.

By: _________________________________

Name: ______________________________

Title: _______________________________

Date: ________________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

31

 

 

EXHIBIT A
COMMUNICATIONS PROTOCOL

Except as specifically stated in this Exhibit A, all capitalized terms are
defined as set forth in Article I of this Agreement.

1. Communications Obligations of Elwood

Elwood shall communicate to Fuel Manager the 0645 Elwood Forecast Burn, Elwood
Energy Dispatch Plan/Request Form(s) ("Dispatch Form"), and Elwood Energy Unit
Status reports, as set forth below. Elwood shall be obligated to provide such
information on a twenty-four (24) hours per day, seven (7) days per week basis.
Elwood shall treat communication with Fuel Manager as confidential and
commercially sensitive information. Elwood will not intentionally distribute or
communicate such information to affiliates or third parties, without the consent
of Fuel Manager. All information and records remain the property of Elwood.

(a) 0645 Elwood Forecast Burn (Elwood Attachment A, sheet 0645 EFB)

(i) By 6:45 a.m. Central Clock Time each Business Day, Elwood will submit to
Fuel Manager an "0645 Elwood Forecast Burn" for the following Gas Day(s). The
0645 Elwood Forecast Burn shall contain an estimate of gas consumption for the
next Gas Day(s) (including without limitation run time and load estimates)
itemized per hour. The information therein will be updated throughout the day to
reflect any significant changes to expected operations (including without
limitation unanticipated startups, unanticipated shutdowns, extended run times
and increased and decreased loadings). The lack of an 0645 Elwood Forecast Burn
on any day shall be deemed to be zero, and prior day 0645 Elwood Forecast Burn
shall not carry over.

(ii) The 0645 Elwood Forecast Burn and, if one, the 0900 Revised Elwood Forecast
Burn shall be for informational purposes only and does not obligate Elwood to
actually start up or operate as projected. The 0645 Elwood Forecast Burn will
provide the basis for calculation of the Elwood Forecast Variance unless there
is a 0900 Revised Elwood Forecast Burn for a Gas Day in which case the 0900
Revised Elwood Forecast Burn will provide the basis for calculation of the
Elwood Forecast Variance. PERC may, or may not, use such information to develop
the 0700 PERC Forecast Burn or the 0915 Revised PERC Forecast Burn, if one,
submitted to Nicor, as set forth below, but the absolute difference between (A)
the 0645 Elwood Forecast Burn, or the 0900 Revised Elwood Forecast Burn, if one,
plus Incremental Intraday Quantities, and (B) PERC's 0700 PERC Forecast Burn or
0915 Revised PERC Forecast Burn, if one, plus any Requested Authorized Use
volumes, shall not exceed 241,600 MMBtu's on a Gas Day during a Summer Month and
67,400 MMBtu's on a Gas Day during a Non-Summer Month without notification and
consent of Elwood, which shall not be unreasonably withheld or delayed.

(b) 0900 Revised Elwood Forecast Burn (Elwood Attachment A, sheet 0900 REFB)

                                    On Non-Special Days during the Non-Summer
Month period ending May 31, 2002 (unless Nicor and Elwood mutually agree to
continue to allow the Forecast Burn under the Nicor T&B Agreement to be revised
for additional Non-Summer Month period(s)), the 0645 Elwood Forecast Burn shall
be revised by Fuel Manager (the "0900 Revised Elwood Forecast Burn") to reflect
any increase in the electrical dispatch by Elwood for units 5, 6, 7 and 8 at
9:00

32

A.M. CCT and the related estimate of Gas consumption versus the electrical
dispatch at 6:45 A.M. CCT and the related estimate of Gas consumption as
contained in the 0645 Elwood Forecast Burn under Section 1(a)(i) above. The 0900
Revised Elwood Forecast Burn shall be equal to the 0645 Elwood Forecast Burn
plus any additional Gas quantities attributable to the increase in the 9:00 A.M.
CCT electrical dispatch for units 5, 6, 7 and 8 as determined in accordance with
this paragraph (b).

 

(c) Elwood Energy Dispatch Plan/Request Form (Via access to Dominion Website,
Example in sheet Dispatch Form of Elwood Attachment A)

                         For purposes of the Agreement, the "Dispatch Schedule"
and "Revised Dispatch Schedule" shall be deemed to mean the Elwood Energy
Dispatch Plan/Request Form (also referred to herein as the "Dispatch Form").
Elwood shall notify Fuel Manager by telephone and/or pager of the receipt of the
Dispatch Form promptly and approximately one (1) hour prior to start up of any
Unit in the Summer Months and three (3) hours prior to start-up of up to five
(5) Units in the Non-Summer Month. Start-up of more than five (5) units in the
Non-Summer period shall require notice by 9:00 a.m. Central Clock Time on the
calendar day before requested start-up (pursuant to the next day Dispatch Form),
unless otherwise agreed to. The information therein will be updated throughout
the day to reflect any significant changes to expected operations (including
without limitation unanticipated startups, unanticipated shutdowns, extended run
times and increased and decreased loadings). Written copies of the Dispatch Form
shall be provided to Fuel Manager by Elwood Operator by fax if requested by Fuel
Manager.

(d) Elwood Energy Unit Status Reports - (Via email from Elwood, Example in sheet
Unit Status of Elwood Attachment A)

                        Elwood shall notify Fuel Manager by noon Central Clock
Time on each calendar day of the net dependable capacity that is available to
Elwood's power customers for dispatch on the following three calendar days. Upon
an unplanned outage while a Unit is running, Elwood shall notify Fuel Manager by
telephone, with subsequent written or email report, of the outage due to a Unit
trip or derate, and an estimate of the outage duration. Planned outages and
occurrences of a Unit shall be reported in writing and sent via email or by fax
if requested by Fuel Manager with estimate of outage duration.

(e) Nicor Critical Day or Effective Degree Day Limits (Section 2(b) of Nicor T&B
Agreement)

                        Nicor is required under the Nicor T&B Agreement to
notify Elwood by 8:00 a.m. Central Clock Time of the calendar day before
Elwood's storage withdrawal rights pursuant to the Nicor T&B Agreement are
curtailed by reason of forecast Effective Degree Day operating conditions or a
Critical Day declaration (Section 2(b) of the Nicor T&B Agreement). Elwood shall
notify Fuel Manager promptly upon receiving such notice from Nicor. Such days
shall be deemed a Special Day for purposes of the obligations of this Agreement.
Fuel Manager shall convey such information to Elwood Commercial Manager for
negotiation of appropriate levels and prices of fuel supplies.

(f) Metering and Usage

                        Elwood and/or Nicor shall make available to Fuel Manager
access to hourly consumption information via a dial-up modem or real time
web-based measurement

33

 

windows. Daily consumption will be reported by Nicor to Fuel Manager
approximately 24 hours after completion of the Gas Day.

(g) Notices to Fuel Manager

                        During Business Hours, Elwood Operators shall make
telephone notification to the Elwood-PERC Hot Line (312-762-1628) with follow-up
written fax (312-762-1634) or email to d.fuentes@pecorp.com. After hours, Elwood
Operators shall page 877-342-2018 for the on-duty scheduler. (Elwood Attachment
A, sheet Contact List)

2. Communication Obligations of Fuel Manager

Fuel Manager agrees that it is responsible for all communications between Elwood
and Nicor Gas pursuant to the Nicor T&B Agreement and other communications with
Elwood as specified in this Agreement. The protocol for such communications is
set forth in paragraphs (a) through (h) below. Fuel Manager shall treat
communications with Elwood as confidential and commercially sensitive
information. Fuel Manager will not intentionally distribute or communicate such
information to affiliates or third parties except Nicor Gas, without the consent
of Elwood. All information and records remain the property of Fuel Manager.

(a) 0700 PERC Forecast Burn (Elwood Attachment A, sheet 0700 PFB)

                        By 7:00 a.m. Central Clock Time each calendar day, and
using the same format as the 0645 Elwood Forecast Burn, PERC will derive its own
estimate of Gas consumption at the Facility for the following Gas Day ("0700
PERC Forecast Burn") and submit the 0700 PERC Forecast Burn to Nicor Gas Control
and Nicor Rate Administration, with copies to The Peoples Gas Light and Coke
Company ("PGL") Gas Control and Elwood Commercial Manager; provided, however,
the absolute difference between (A) the 0645 Elwood Forecast Burn plus any
Incremental Intraday Quantities, and (B) the 0700 PERC Forecast Burn plus any
Requested Authorized Use volumes, shall not exceed 241,600 MMBtu's on a Gas Day
during a Summer Month and 67,400 MMBtu's on a Gas Day during a Non-Summer Month
without notification and consent of Elwood, which shall not be unreasonably
withheld or delayed.

(b) Min Max Flowing Gas Rights (Elwood Attachment A, sheet 0700 MinMax Flow)

                       By 7:00 a.m. Central Clock Time each calendar day, Fuel
Manager shall submit to Nicor Gas Control, with copies to PGL Gas Control, the
minimum and maximum quantities of Gas requested to be received by Nicor from
each transporting pipeline for the account of Elwood for the following Gas Day.
Nicor will approve or modify the requested quantities and notify Fuel Manager by
8:00 a.m. Central Clock Time on the same calendar day.

(c) Next Day Flowing Gas to be Delivered

                        By 9:00 a.m. Central Clock Time each calendar day, Fuel
Manager will advise Nicor of the estimated quantity Fuel Manager expects to
deliver from each upstream pipeline to Nicor for the following Gas Day.

34

 

(d) Intraday Update(s) (Elwood Attachment A, sheet 0915 Revised PERC Forecast
Burn)

(i) Fuel Manager is obligated to perform its responsibilities pursuant to this
Agreement on a twenty-four (24) hours per day, seven (7) days per week basis.
Fuel Manager shall be deemed to have received a Dispatch Form upon termination
of the telephone call from Elwood to Fuel Manager or its after hours paging
system.

(ii) At approximately 9:00 a.m. Central Clock Time each calendar day, Elwood
Operators will provide Fuel Manager with the Dispatch Form. Fuel Manager shall
confirm by telephone with Elwood Operators notice of receipt of the Dispatch
Form and send an Intraday Update to Nicor. If revised, Fuel Manager shall
promptly give telephone notification to Nicor and PGL Gas Control of any revised
Dispatch Form at least 30 minutes prior to the planned start-up or shut-down of
the Units and follow up with an Intraday Update to Nicor. Fuel Manager shall
then promptly make all communications on Elwood's behalf pursuant to the Nicor
T&B Agreement, including but not limited to, sending Intraday Update(s) and
providing telephone notification to Nicor Gas Control, PGL Gas Control, and
Elwood Commercial Manager. Fuel Manager shall provide fax or email distribution
of all Intraday Update(s) to Nicor Gas Control, PGL Gas Control and to the
Elwood Commercial Manager.

(iii) Fuel Manager's responsibilities also include preparing, submitting,
confirming, adjusting and reconciling all necessary supply nominations on Nicor
Gas' system.

(e) 0915 Revised PERC Forecast Burn (Attachment A, sheet 0915 RPFB)

                        In conjunction with an effective 0900 Revised Elwood
Forecast Burn in accordance with Paragraph 1(b) above:

(i) Fuel Manager shall notify Nicor of any corresponding and desired change to
the 0700 PERC Forecast Burn, in the form of a 0915 Revised PERC Forecast Burn,
or in Fuel Manager's requested range of gas deliverability for the Gas Day(s),
both in aggregate and by individual pipeline (sheet 0915 Revised MinMax), on or
before 9:15 A.M. CCT on the Business Day prior to the Gas Day. Where there is an
effective 0900 Revised Elwood Forecast Burn, PERC may, or may not, use such
information to develop a 0915 Revised PERC Forecast Burn, but the absolute
difference between (A) the 0900 Revised Elwood Forecast Burn plus Incremental
Intraday Quantities, and (B) PERC's 0700 PERC Forecast Burn or 0915 Revised PERC
Forecast Burn, if one, plus any Requested Authorized Use volumes, shall not
exceed 241,600 MMBtu's on a Gas Day during a Summer Month and 67,400 MMBtu's on
a Gas Day during a Non-Summer Month without notification and consent of Elwood,
which shall not be unreasonably withheld or delayed.

(ii) Nicor shall have the ability to redetermine the Minimum Maximum Daily
Nomination (MMDN), as determined by Nicor and communicated to Fuel Manager, on
or before 8:00 A.M. CCT. Any such corresponding redetermination in MMDN
quantities by Nicor due to an 0915 Revised PERC Forecast Burn shall be
communicated to Fuel Manager on or before 9:45 A.M. CCT on the Business Day
prior to the Gas Day(s).

(iii) Fuel Manager shall notify Nicor by 10:30 A.M. CCT each Business Day of the
quantity of gas to be delivered by individual pipelines and in total (0915
Revised PERC Forecast Burn) and electronically nominate to Nicor on or before
11:30 A.M. CCT, within any revised MMDN quantities, if applicable, for the next
Gas Day(s).

35

 

(iv) Nominations by Fuel Manager will be accepted by Nicor if received
electronically by Nicor no later than 11:30 A.M. CCT on the Business Day prior
to the Gas Day.

(v) For the Gas Days of Sunday and Monday and where in conjunction with a
properly communicated and Nicor accepted change to the 0700 PERC Forecast Burn
and any subsequent revision to the MMDN quantities, Fuel Manager shall be
permitted to change its daily nomination on applicable interstate pipelines, and
such nomination changes will be accepted by Nicor, if submitted by Fuel Manager
and communicated to Nicor's Gas Control via facsimile no later than 11:30 A.M.
CCT on the calendar day prior to the Gas Day, provided that such nomination
change is mutually agreeable between Nicor and Fuel Manager.

(f) Elwood Energy Unit Status (Via email from plant operators, Example in sheet
Unit Status of Elwood Attachment A)

                        Fuel Manager shall relay copies of Elwood Energy Unit
Status reports received from Elwood via email to Nicor and PGL Gas Control and
Elwood Commercial Manager for planning purposes.

(g) Nicor Critical Day or Effective Degree Day Limits (Section 2(b) of Nicor T&B
Agreement)

                        Fuel Manager shall promptly notify Elwood Operators and
Elwood Commercial Manager if Nicor storage is curtailed by reason of forecast
Effective Degree Day operating conditions or Critical Day declaration (Section
2(b) of the Nicor T&B Agreement.). In this event service shall be nominated
according to the Special Day provisions of this Agreement, and the 0700 PERC
Forecast Burn shall equal the 0645 Elwood Forecast Burn, if the 0700 PERC
Forecast Burn has not already been submitted to Nicor.

3. Fuel Manager's Reporting Obligations

Weekly:

Fuel Manager shall provide at least weekly statements to Elwood pursuant to
Section 3.2(b) of this Agreement. Such details shall include, without
limitation, for each day of the week the Gas Daily Average indices, the daily
volumetric activity and cumulative balances in the Nicor T&B Storage Accounts,
consumption by the Units as measured by Nicor Gas and copies of the Fuel
Manager's daily 0700 PERC Forecast Burns and 0915 Revised PERC Forecast Burns to
Nicor Gas.



Monthly:

Fuel Manager shall provide to Elwood by the 4th day of each month an estimate,
based on best available data, of the consumption of Gas by the Units during the
previous month.



All Communications with Nicor regarding Elwood Account:

Any information Fuel Manager receives from Nicor, or gives to Nicor, regarding
Elwood's account shall be provided by Fuel Manager to Elwood Commercial Manager
and shall be considered Elwood's property, however Fuel Manager may retain a
copy of all such records, unless otherwise agreed to by Elwood. Notices and
distributions to Elwood or PERC shall follow the Contact List (of the Elwood
Attachment A) for all email and fax communications and for written
communication, the below names, addresses, and telephone numbers.



36

 

For Elwood:

Elwood Energy LLC
c/o Dominion Energy, Inc.
5000 Dominion Blvd
Glen Allen, Virginia 23060
Attention: General Manager
Telecopy No.: 804-273-2303
Telephone No.: 804-273-3269

with a copy to:

Elwood Energy LLC
150 North Michigan, 39th Floor
Chicago, IL 60601
Attention: Elwood Energy Commercial Manager
Telecopy No.: 312-762-1635

Telephone No.: 312-762-1616

For PERC:

Peoples Energy Resources Corp.
150 North Michigan Avenue
Suite 3900
Chicago, Illinois 60601
Attn: Daryll Fuentes
Telephone: (312) 762-1625
Facsimile: (312) 762-1634

with a copy to:

 

Peoples Energy Resources Corp.
150 North Michigan Avenue
Suite 3900
Chicago, Illinois 60601
Attn: Managing Director Midstream Services
Telephone: (312) 762-1627
Facsimile: (312) 762-1634

 

 

 

Each party shall have the right to change such notice address or add notice
parties, by a notice given as aforesaid.

 

37

Attachment A

 

To EXHIBIT A
COMMUNICATIONS PROTOCOL

 

 

 

38

Elwood Attachment A.xls

 

COMMUNICATION PROTOCOL(Non Critical Day)
DAILY GAS SCHEDULING and NEXT DAY DISPATCH ORDERS (Non Critical Day)

TIME ACTIVITY WORKSHEET USED

 6:45 A.M.

Elwood Commercial Manager (CM) provides Fuel Manager (FM) with 0645 Elwood
Forecast Burn, next Gas Day(s)(via email) (sheet 0645 EFB).

0645 EFB

 7:00 A.M.

FM provides Nicor with 0700 PERC Forecast Burn, next Gas Day(s) (via fax) (sheet
0700 PFB).
FM requests of Nicor Gas Control, Min/Max Flowing Gas, next Gas Day(s) (via fax)
(sheet 0700 MinMax Flow).
Nicor Gas Control confers with Peoples Gas.

0700 PFB
0700 MinMax Flow

 8:00 A.M.

Nicor Gas Control approves 0700 Min/Max Flowing Gas, next Gas Day(s) (via fax)
(sheet 0700 MinMax Flow).
Nicor Gas Control shares planned pipeline delivery information with Peoples Gas
Control.

0700 MinMax Flow

 9:00 A.M.

Power Customers inform Elwood Operations of next Gas Day power needs via
Dispatch Form.
Elwood Operations relays Dispatch Form to FM (phone call & Dominion Website).

Dispatch Form
(example of webpage

 9:00 A.M.

FM informs Nicor Gas Control of flowing gas supply purchases for 11:30 A.M. Noms
(via fax) (sheet Intraday Update).

Intraday Update

 9:00 A.M.

For Non-Summer Months only, FM calculates 0900 Revised Elwood Forecast Burn,
next Gas Day(s), based on Dispatch Form received from Elwood Operations.

0900 REFB

 9:15 A.M.

For Non-Summer Months only, FM relays to Nicor (via fax), PGL (via email) Gas
Controls 0915 Revised PERC Forecast Burn (sheet 0915 RPFB) and revised Min/Max
Flowing Gas request (sheet 0915 Revised MinMax) for increase in planned dispatch
due to 9:00 A.M. Power Customer Dispatch Form for Units 5, 6, 7, & 8.

0915 RPFB
0915 Revised MinMax

 9:45 A.M.

For Non-Summer Months only

, Nicor Gas Control informs FM of revised Min/Max Flowing Gas
authorization in response to a FM 9:15 A.M. revised Min/Max Flowing Gas request
(via fax) (sheet 0915 Revised MinMax).

0915 Revised MinMax

 10:30 A.M.

For Non-Summer Months only

, FM informs Nicor Gas Control of next Gas Day flowing gas supply purchases for
11:30 A.M. Noms (via fax)(sheet 0900 REFB) in response to Dispatch Form for
Units 5, 6, 7 & 8.

0900 REFB

11:30 A.M.

FM submits pipeline and citygate nominations for next Gas Day flowing gas (via
Nicor's Gas Exchange System).

Via Nicor's Gas Exchange System

 3:15 P.M.

FM confirms nominations for next Gas Day flowing gas (phone call) with Nicor Gas
Control.
FM and Nicor Rates Admin confirm plant volumes for prior Gas Day(s) (via Nicor
email report).

Via Nicor email report

*For Non-Summer, Non-Special Day quantities applicable to Units 5, 6, 7, & 8
only.
Note, all sheets referred herein are included in the Elwood Attachment A.xls
file.